Citation Nr: 1729578	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection for a vision disability.

8.  Entitlement to service connection for a kidney disability.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for a hypertension disability

11.  Entitlement to service connection for a foot disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army (Army) from August 1963 to May 1965.  The Veteran had additional service in the Army Reserve (Reserve) until July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA RO.

The Board notes that each of the issues on appeal was previously denied in a final rating decision.  The Board agrees with the RO that since that time, new and material evidence has been submitted with respect to each issue.  Consequently, the Board finds, as did the RO, that the claims are reopened, and the Board has accordingly characterized the issues on appeal to reflect that the underlying claims are now at issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent evidence of record is against a finding that diabetes, peripheral neuropathy of the bilateral upper and lower extremities, an acquired psychiatric disability, erectile dysfunction, a prostate disability, a vision disability, a kidney disability, a heart disability, a hypertension disability, or a foot disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

The criteria for service connection for diabetes, peripheral neuropathy of the bilateral upper and lower extremities, an acquired psychiatric disability, erectile dysfunction, a prostate disability, a vision disability, a kidney disability, a heart disability, a hypertension disability, and a foot disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in July 2009, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained, to the extent available.  The Board further finds that the RO undertook appropriate efforts to verify the Veteran's participation in Project 112 and Project SHAD.  

The Veteran has not been afforded with VA examinations addressing the relationship between his claimed disabilities and his service, and no such examination is required.  Indeed, VA does not have a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA's obligation to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As will be discussed in greater detail below, the weight of the evidence does not support a finding that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of his claimed disability.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed disabilities, which began years after the Veteran's separation from service, is unwarranted.

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board further finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he suffers from his claimed disabilities as a result of his in-service participation in Project 112 and Project SHAD.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that diabetes, cardiovascular-renal disease, and organic diseases of the nervous system are chronic diseases, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for these disabilities if manifested to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Turning to the facts in this case, the Veteran entered service in August 1963, and he served at Fort Knox, Kentucky until October 1963, at which time he transferred to the Army Arctic Test Center (USAATC) in Fort Greely, Alaska, where he served as a driver with the Headquarters Company until his May 1965 separation from service.  In the Veteran's March 1965 Report of Medical History, the Veteran denied experiencing any symptoms relevant to the issues on appeal, and the Veteran's March 1965 separation examination was normal.  

In August 2003, the Veteran stated that he believed that he was exposed to "dangerous tests" while serving in Alaska.  The Veteran indicated that "whenever any new tests were conducted," he would drive "his officer to the test site to observe the outcome".  The Veteran believed that "was exposed to" Project 112 and Project SHAD.  In October 2003, VA requested that the VA SHAD Manager verify the Veteran's participation in these projects, and in November 2003, the VA SHAD Manager confirmed that the Veteran was not listed as a participant in the Project 112/SHAD database.  In October 2004, the VA SHAD Manager again indicated that the Veteran was not listed as a participant.  

The Veteran then submitted Fact Sheets from the Office of the Assistant Secretary of Defense for Health Affairs indicating that Night Train, a series of 14 trials of a biological agent stimulant, was conducted near Fort Greely, from November 30, 1963, to January 8, 1964, and involved unidentified Army personnel.  Elk Hunt, Phase I, a series of 20 nerve agent trials, was conducted in the vicinity of Fort Greely, Alaska from July 3, 1964, to August 15, 1964, and involved, among other units, selected personnel from the Headquarters and Headquarters Company.  West Side I, a trial of a dry agent disseminator, was conducted in the Tanana Valley of central Alaska, near Fort Greeley, from January 8, 1965, to February 21, 1965, and involved selected members of the 171st Infantry Brigade.  Devil Hole I, a test of Sarin nerve agent, was conducted at the Gerstle River test site, near Fort Greely, in the summer of 1965, and involved unidentified Army personnel.  

In March 2010, the Veteran stated that he drove his officer to test sites whenever tests were conducted to "observe the procedure and the outcome".

In September 2016, the DoD confirmed that three Project 112 and Project SHAD tests occurred while the Veteran served at the USAATC: Night Train, Elk Hunt Phase I, and West Side I.  While the DoD noted that the Veteran's name appeared in the Chemical and Biological Databases for this period, it appeared only in the context of documenting the DoD's 2011 database review that failed to confirm the Veteran's claimed exposure.  The DoD further indicated that while the Veteran's Reserve drill service at Fort Leonard Wood from August 5, 1967, to August 19, 1967 involved Chemical, Biological, and Radiological training, the Veteran's name did not appear in the Chemical and Biological Databases for this period.  

Turning to an analysis of these facts, the central question in this case is whether the Veteran indeed suffered an in-service injury as a participant in Project 112 and Project SHAD.  The evidence does not show, nor does the Veteran allege, that he underwent treatment in service for symptoms associated with his claimed disabilities.  Instead, the Veteran alleges that his exposure to chemicals associated with Project 112 and Project SHAD led to his later development of his claimed disabilities.  

The evidence shows that the Veteran served at Fort Greely at the time of testing associated with Project 112 and Project SHAD, and he later served in the Reserve at Fort Leonard Wood and received Chemical, Biological, and Radiological training at that time.  The weight of the evidence, however, fails to demonstrate that the Veteran individually participated in the testing that occurred where he was stationed or was individually exposed to chemical and biological agents in service.  To this end, the Board notes that multiple queries of the Chemical and Biological Databases, including the Project 112 and Project SHAD database, indicate that the Veteran was not exposed to chemical and biological agents, nor was he a participant in such testing, and further DoD analysis similarly confirmed that the Veteran did not participate in such testing.  

To the extent that the Veteran believes that he participated in testing associated with Project 112 and Project SHAD in service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  To that end, the Board has considered the Veteran's recollections of serving as a driver.  With that said, the Board places relatively little weight on the Veteran's contentions that he was exposed to chemical agents while serving as a driver.  

The Veteran has broadly stated that he "observed many tests" as a driver for the base commander, but he has not offered additional detail regarding the nature of the tests or activities that he witnessed.  While the Board acknowledges the Veteran's belief that he may have been exposed to chemical and biological agents associated with Project 112 and Project SHAD, the weight of the evidence, particularly the DoD's analysis, is against such a finding.  

The Board therefore finds that the weight of the evidence is against a finding that the Veteran suffered an in-service event or injury.  The second Hickson element is not met, and the Veteran's claims of entitlement to service connection fail on this basis.  Additionally, upon review of the medical evidence, the Veteran did not show symptoms associated with any of his claimed disabilities until some 30 years after the Veteran's separation from service.  Indeed, in an August 1997 private medical record, the Veteran indicated that his symptoms had persisted since April 1989.  The Veteran has not otherwise argued that he has suffered from symptoms since his separation from service.  The weight of the evidence is against granting the Veteran's claims presumptively or on the basis of a continuity of symptomatology.  

In conclusion, the criteria for service connection have not been met, and the Veteran's claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

























	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for erectile dysfunction is denied.

Service connection for a prostate disability is denied.

Service connection for a vision disability is denied.

Service connection for a kidney disability is denied.

Service connection for a heart disability is denied.

Service connection for a hypertension disability is denied.

Service connection for a foot disability is denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


